I N THE COURT OF APPEALS

                                                                           FILED
                                                                              July 2, 1997

                                                                           Cecil Crowson, Jr.
                                                                           Appellate C ourt Clerk
REBA V. DAVI S a nd TYLER W     AYNE             )    ROANE CI RCUI T
DAVI S b y ne xt f r i e nd, REBA V.             )    C. A. NO. 03A01- 9701- CV- 0001 6
DAVI S,                                          )
                                                 )
             Pl a i nt i f f s - Appe l l a nt s )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
vs .                                             )    HON. RUSSELL E. SI M ONS, J R.
                                                                          M
                                                 )    J UDGE
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
HARRI M AN CI TY HOSPI TAL, THE                  )
CI TY OF HARRI M    AN, J EAN ANGELO,            )
BRENDA RUTHERFORD, BETTY                         )
SAM  PSON, RHONDA M      ARTI N, M    ELI NDA )       AFFI RMED AND REMANDED
LATHAM SHARON UNDERW
        ,                        OOD a nd        )
VI CKI E KLI NNERT,                              )
                                                 )
             De f e nda nt s - Appe l l e e s )




DAVI D C. LEE, Le e , Le e & Le e , Knoxvi l l e , f or Appe l l a nt s .


HAROLD D.          BALCOM,   J R. ,   Ki ngs t on,   f or Appe l l e e ,    Ci t y of Ha r r i ma n
Ho s p i t a l .


GERALD LARGEN, Ki ngs t on, f o r Appe l l e e s , J e a n Ange l o, Br e n d a
Ru t h e r f or d, Rhonda M r t i n, Sha r on Unde r wood, a nd Vi c ki e Kl i nne r t .
                           a



                                        O P I N I O N
                                                                                                              M M r a y, J .
                                                                                                               c ur



          Thi s i s a me di c a l ma l pr a c t i c e c a s e .                       Pl a i nt i f f , Re ba V. Da vi s

b r o u g h t s ui t , i ndi vi dua l l y a nd on be ha l f of he r i nf a nt s on, Tyl e r ,

a ga i n s t Dr . El be r t Cunni ngha m, Ha r r i ma n Ci t y Hos pi t a l a nd t he Ci t y

of     Ha r r i ma n f or           i nj ur i e s       s us t a i ne d by Tyl e r                s hor t l y a f t e r          hi s

b i r t h.         Af t e r     r e a c hi ng       a    s e t t l e me nt       wi t h      Dr .      Cunni ngha m,             t he

p h y s i c i a n who de l i ve r e d Tyl e r , M . Da vi s a me nde d he r c ompl a i nt t o
                                                 s

i n c l u d e a l l e ga t i ons of ne gl i ge nc e a g a i ns t                         t he a t t e nda nt          Ha r r i ma n
                                           1
Ci t y Ho s pi t a l nur s e s .



          The de f e nda nt s move d f or s umma r y j udgme nt .                                   The c our t gr a n t e d

s u mma r y j udgme nt              on t he gr ound t ha t                   t he pl a i nt i f f ha d f a i l e d t o

p r e s e nt pr oof , i n c ont r a ve nt i on of t ha t of f e r e d by t he de f e nda n t s ,

t ha t a n y a l l e ge d ne gl i ge nc e o n t h e pa r t of t he de f e nda nt s ,                                         wa s a

p r o x i ma t e c a us e of Tyl e r ' s i nj ur i e s .                        M.
                                                                                 s       Da vi s ha s a ppe a l e d a nd

c ha l l e nge s t he p r opr i e t y of t he s umma r y j udgme nt .                                      W a f f i r m t he
                                                                                                            e

j u d g me n t of t he t r i a l c our t .



          The onl y i s s ue p r e s e nt e d, a s s t a t e d i n t he pl a i nt i f f ' s br i e f ,

i s " wh e t he r ma t e r i a l e vi de nc e e xi s t [ s ] i n t he r e c or d s uf f i c i e nt t o

o v e r t u r n t he Tr i a l Cour t ' s gr a nt i ng of s umma r y j udgme nt a s t o t h e

f i v e n u r s e s , a nd c ons e que nt l y t he i r e mpl oye r ? "


          1
            M . Da v i s s e t t l e d t h e c l a i ms a g a i n s t t wo o f t h e n u r s e s , Be t t y Sa mp s o n a n d
             s
M l i n d a La t h a m, t h e r e f o r e , t h i s a p p e a l c o n c e r n s t h e r e ma i n i n g f i v e n u r s e s , J e a n
  e
An g e l o , Br e n d a Ru t h e r f o r d , Rh o n d a M r t i n , Vi c k i e Kl i n n e r t , a n d S h a r o n Un d e r wo o d a n d
                                                         a
t h e i r e mp l o y e r , Ha r r i ma n Ci t y Ho s p i t a l .

                                                                  2
        Our s t a nda r d of r e vi e w i n c ons i de r i ng t he pr opr i e t y of s umma r y

j u d g me n t i s a s f ol l ows :


                  The s t a nda r ds gove r ni ng a n a ppe l l a t e c our t ' s r e vi e w
        o f a t r i a l c our t ' s a c t i on on a mot i on f or s umma r y
        j u dgme nt a r e we l l s e t t l e d.      Si nc e our i nqui r y i nvol ve s
        p u r e l y a que s t i on of l a w, no pr e s umpt i on of c or r e c t ne s s
        a t t a c he s t o t he t r i a l c our t ' s j udgme nt , a nd our t a s k i s
        c o nf i ne d t o r e vi e wi ng t he r e c or d t o de t e r mi ne whe t he r t he
        r e qui r e me nt s of Te nn. R. Ci v. P. 56 ha ve be e n me t . Cowde n v.
        So vr a n Ba nk/ Ce nt r a l Sout h , 8 16 S. W 2d 741, 744 ( Te nn.
                                                              .
        1 9 91) . Te nn. R. Ci v. P. 56. 03 pr ovi de s t ha t s umma r y j udgme nt
        i s onl y a ppr opr i a t e whe r e : ( 1) t he r e i s no ge nui ne i s s ue
        wi t h r e ga r d t o t he ma t e r i a l f a c t s r e l e va nt t o t he c l a i m
        o r d e f e ns e c ont a i ne d i n t he mot i on, Byr d v. Ha l l , 847
        S. W 2 d 208, 210 ( Te nn. 1993) ; a nd ( 2) t he movi ng pa r t y i s
              .
        e n t i t l e d t o a j udgme nt a s a ma t t e r of l a w on t he undi s -
        put e d f a c t s .       Ande r s on v . St a nda r d Re gi s t e r Co . , 8 57
        S. W 2d 555, 559 ( Te nn. 1993) .
              .                                         The movi ng pa r t y ha s t he
        b u r de n o f p r ovi ng t ha t i t s mot i on s a t i s f i e s t he s e
        r e qui r e me nt s .    Downe n v. Al l s t a t e I ns . Co. , 8 1 1 S. W 2d  .
        5 2 3, 524 ( Te nn. 1991) .

                 The s t a nda r ds gove r ni ng t he a s s e s s me nt of e vi de nc e
        i n t he s umma r y j udgme nt c o nt e xt a r e a l s o we l l e s t a b-
        l i s he d. Cour t s mus t vi e w t he e vi de nc e i n t he l i ght mos t
        f a vor a bl e t o t he nonmovi ng pa r t y a nd mus t a l s o dr a w a l l
        r e a s ona bl e i nf e r e nc e s i n t he nonmovi ng pa r t y' s f a vor .
        Byr d , 847 S. W 2d a t 210- 11.
                              .                       Cour t s s houl d gr a nt a
        s u mma r y j udgme nt onl y whe n bot h t he f a c t s a nd t he
        c o nc l us i ons t o be dr a wn f r om t he f a c t s pe r mi t a r e a s on-
        a b l e pe r s on t o r e a c h onl y one c onc l us i on.     I d.

Ca r v e l l v. Bot t oms , 900 S. W 2d 23, 26 ( Te nn. 1995) .
                                    .



        Th e ma t e r i a l f a c t s a r e undi s put e d.         Dr . Cunni ngha m de l i ve r e d

Ty l e r b y c a e s a r i a n s e c t i on on J une 12, 1991, a t 10: 39 P. M.                   Tyl e r

e x h i b i t e d a nor ma l    a nd he a l t hy a ppe a r a nc e ,      a nd vi t a l    s i gns we r e

wi t hi n t he nor ma l        r a n ge s   e xc e pt   f or    r e l a t i ve t a c hypne a ( f a s t e r

b r e a t h i ng r a t e t ha n n or ma l ) .   Dr . Cunni ngha m i ns t r uc t e d t he nur s e s

o n d u t y t o " f ol l ow c l os e l y"         Tyl e r ' s   pr ogr e s s .     Dr .   Cunni n g h a m

                                                    3
r e t u r ne d t o c he c k on Tyl e r a t 10: 55 a nd 11: 15 P. M.              Dr . Cunni ngh a m

t e s t i f i e d t o t he f ol l owi ng r e ga r di ng Tyl e r ' s c ondi t i on a t           11 : 1 5
P. M :
    .


                   W l l , t he r e s pi r a t or y r a t e a t t ha t t i me wa s 56 whi c h
                    e
          i s a l i t t l e hi gh but not t e r r i bl y a l a r mi ng. Te mpe r a t ur e
          wa s nor ma l a nd he a r t r a t e wa s , I be l i e ve , 156. So i t wa s
          j us t one of t he s e t hi ngs , t hi s ba by i s ha vi ng a l i t t l e
          b i t of t r oubl e ge t t i ng s t a r t e d, t he l ungs a r e not
          e x p a ndi ng, l oos e ni ng up qui t e a s r a pi dl y a s we wo u l d
          l i ke , b ut s t i l l s e e me d t o be oka y.


          The r e c or d i ndi c a t e s t ha t not hi ng e ve nt f ul oc c ur r e d f o r t he

n e x t 3 hour s , a nd t ha t Tyl e r wa s ge ne r a l l y " r e s t i ng qui e t l y" wi t h

e ve n r e s pi r a t i on.   At a r ound 3: 45 A. M , t he a t t e ndi ng nur s e s no t e d
                                                    .

t ha t    r e s pi r a t i on wa s a bout   80 pe r mi nut e ,       we l l   a bove t he nor ma l

r at e,    a nd t h a t Tyl e r wa s e xhi bi t i ng c ya nos i s ( bl ui s h c ol or a t i o n )

a r o u n d t he e xt r e mi t i e s a nd mout h.       The nur s e s a dmi ni s t e r e d " bl o ws "

o f o x y g e n, whi c h e nt a i l e d t ur ni ng on a n oxyge n t a nk c onne c t e d t o a

c a t h e t e r , a nd hol di ng t he c a t he t e r i n t he ge ne r a l vi c i ni t y of t h e

i nf a nt ' s   nos e a nd mo u t h t o h e l p hi m b r e a t he mor e e a s i l y.               Th e

n u r s e s a l s o s ummone d Dr . Cunni ngha m.           At 3: 55 A. M , Dr . Cunni ngh a m
                                                                         .

o b s e r v e d t he s i t ua t i on a nd i ns t r uc t e d t he n u r s e s t o " j us t       wa t c h

[ t he ] i nf a nt c l os e l y. "



          At 4: 00 A. M , t he nur s e s a dmi ni s t e r e d mor e oxyge n. The nur s e s '
                       .

n o t e s i ndi c a t e t ha t a t 5: 30 A. M , Tyl e r wa s c ya not i c i n c ol or a n d
                                             .

h a d " f l oppy a r ms . "    M e bl ows of oxyge n we r e gi ve n, whi c h i mpr o v e d
                                or

h i s c o l or .    The nur s e s '   not e s s how t ha t Dr . Cunni ngha m c he c ke d o n



                                                    4
Tyl e r ' s c ondi t i on a t 7: 00 A. M , a t whi c h t i me t he a t t e ndi ng nur s e s
                                        .

i n f o r me d hi m t ha t Tyl e r ' s c ol or ha d be e n " dus ky. "                    Dr . Cunni ngh a m

opi ne d a t         t he t i me t ha t     Tyl e r ' s c ondi t i on wa s " pr oba bl y t r a n s i -

t i ona l . "       Fr om a ppr oxi ma t e l y 7: 20 A. M , Tyl e r ' s c ondi t i on de t e r i o -
                                                         .

r a t e d , a nd he be ga n e xhi bi t i ng mor e a l a r mi ng s ympt oms of r e s pi r a -

t or y di s t r e s s .



         Dr .       Cunni ngha m t e s t i f i e d      t ha t     by    8: 45 A. M ,
                                                                                       .       "i t    be c a me

a pp a r e nt   t o [ hi m] t ha t        Tyl e r wa s n o t       i mp r o vi ng" a nd he ma de t h e

d e c i s i o n t o t r a ns f e r     hi m t o Ea s t      Te nne s s e e Chi l dr e n' s Hos pi t a l .

Th e c h i l dr e n' s hos pi t a l pe di a t r i c t e a m a r r i ve d a r ound 10: 15 A. M ,
                                                                                             .

a nd t r a ns f e r r e d Tyl e r by a mbul a nc e a t 12: 30 P. M.                     Dr . Cunni ngha m' s

d i s c h a r ge di a gnos i s wa s :         " Ta c hypne a of         ne wbor n wi t h pr ogr e s s i v e

d e t e r i or a t i on of ge ne r a l c ondi t i on, a c i dos i s a nd s hoc k- l i ke s t a t e ,

e t i ol og y unde t e r mi ne d.         Po s s i bl e s e pt i c e mi a or pos s i bl e c onge ni t a l

h e a r t d e f e c t wa s e nt e r t a i ne d a s di a gnos i s whe n i t l e f t . "



         As a r e s ul t of Tyl e r ' s de t e r i or a t i ng c ondi t i on a nd r e s pi r a t o r y

di f f i c ul t i e s ,   he s u f f e r e d br a i n da ma ge a nd i s              s e r i ous l y ha n d i -

c a pp e d.     Ne i t he r Dr . Cunni ngha m nor s ubs e que nt t r e a t i ng phys i c i a n s

we r e    a bl e     to    de f i ni t i ve l y   de t e r mi ne   a    c a us e   or     or i gi n   of     hi s

me d i c a l c ondi t i on.



         As not e d a bove , a f t e r r e a c hi ng s e t t l e me nt wi t h Dr . Cunni ngh a m,

M.
 s       Da v i s     a me nde d   t he    c ompl a i nt    on     Tyl e r ' s     be ha l f   to     i nc l u d e



                                                        5
a l l e g a t i ons     of     ne gl i ge nc e    by t he         nur s e s      i n a t t e nda nc e       a nd M .
                                                                                                                  s

Br e n d a Rut he r f or d, t he hos pi t a l ' s Di r e c t or of Nur s i ng.                        Fi ve of t h e

d e f e n d a nt s , Nur s e s J e a n Ange l o, Br e nda Rut he r f or d, Rhonda M r t i n ,
                                                                                   a

Vi c k i e Kl i nne r t , a nd Sha r on Unde r wood move d f or s umma r y j udgme n t .



         I n o p pos i t i on t o t he mot i on f or s umma r y j udgme nt ,                             M.
                                                                                                          s     Da v i s

f i l e d t he a f f i da vi t of M . Chr i s t i ne Bus c h, a n R. N. ,
                                   s                                                                  l i c e ns e d i n

Vi r g i ni a . I n he r a f f i da vi t , Nur s e Bus c h s t a t e d t ha t t he de f e nda nt s

b r e a c he d t he        s t a nda r d o f     car e      r e qui r e d o f        nur s e s     i n c ommun i t y

hos pi t a l s        s uc h    as      Ha r r i ma n      on     s e ve r a l     oc c a s i ons ,      i nc l ud i n g

" f a i l [ i ng] t o r e c ogni z e i n Tyl e r W yne Da vi s , s ympt oms of r e s pi r a -
                                                  a

t o r y d i s t r e s s s yndr ome . . . "              The t r i a l c our t c or r e c t l y not e d t h a t

Nur s e Bus c h' s a f f i da vi t wa s s uf f i c i e nt t o c r e a t e a ge nui ne i s s ue of

ma t e r i a l     f act     on t he que s t i on of t he de f e nda nt s '                      a l l e ge d ne g l i -

g e nc e .



         M . Da vi s '
          s                    c ouns e l s t i pul a t e d, howe ve r , t ha t Nur s e Bus c h wa s

n o t q u a l i f i e d t o gi ve e xpe r t             t e s t i mony on me di c a l c a us a t i on,             a nd

t h a t s h e wa s not be i ng of f e r e d a s a c a us a t i on wi t ne s s .                          M . Da v i s
                                                                                                          s

p r e s e n t e d t he de pos i t i on t e s t i mony of Dr . J os e ph B. Phi l i ps , I I I ,

f or    p r o of      on t he        c a us a t i on i s s ue .         The      t r i al   c our t      f ound t h e

f o l l o wi ng:



                 The Cour t f i nds t             ha t t he pa r t i e s ha ve not di s put e d
         t he opi ni on of t he pl a i            nt i f f ' s e xpe r t wi t ne s s , Dr . J os e ph
         B. Phi l i p s , I I I , t h a t          t he c a us a t i on of t he pl a i nt i f f ' s
         i nj ur y wa s t he f a i l ur e         t o mor e a ggr e s s i ve l y i nt e r ve ne t o


                                                            6
       d i a gnos e a nd t r e a t t he pl a i nt i f f . He a l s o i ndi c a t e d t ha t
       t he me di c a l pe r s on r e s pons i bl e t o di a gnos e a nd i ns t i t ut e
       t r e a t me nt wa s Dr . Cun ni ngha m.

                Dr . Cunni ngha m i      n hi s de pos i t i on i ndi c a t e d t       ha t     he
       wa s ke pt f ul l y a wa r e      of t he c ondi t i on of t he pa t i           e nt     by
       t he de f e nda nt nur s e s ,     a nd t ha t i t wa s hi s r e s pons i        bi l i   ty
       t o di a gnos e a nd i ns t       i t ut e a ppr opr i a t e t r e a t me nt       whi    ch
       i n c l ude d t he a dmi ni s t   e r i ng of oxyge n.

                                         *        *          *

               The Cour t f i nds f r om t he a b o v e t ha t a ny br e a c h of
       t he s t a nda r d of c a r e by t he nur s e de f e nda nt s wa s not t he
       c a us e of a ny pe r s ona l i nj ur y t o t he pl a i nt i f f a nd t ha t
       t h e M i on f or Summa r y J udgme nt s houl d be s us t a i ne d.
               ot



       T. C. A.     § 29- 26- 115 r e qui r e s       a   c l a i ma nt    t o pr ove       t ha t    t he

d e f e n d a nt ' s ne gl i ge nc e wa s t he c a us e of hi s o r he r i nj ur i e s .               It

p r o v i d e s i n pe r t i ne nt pa r t a s f ol l ows :


              ( a ) I n a ma l pr a c t i c e a c t i on, t he c l a i ma nt s ha l l h a ve
       t he bur de n of pr ovi ng by e vi de nc e a s pr ovi de d by s ubs e c -
       t i on ( b) :

                                         *        *          *

                ( 3) a s a pr oxi ma t e r e s ul t of t he d e f e nda nt ' s
       n e gl i ge nt   act    or omi s s i on,   t h e p l a i nt i f f s uf f e r e d
       i n j ur i e s whi c h woul d not ot he r wi s e ha ve oc c ur r e d;

                                         *        *          *


       For s umma r y j udgme nt pur pos e s , onc e a pl a i nt i f f i s f a c e d wi t h

a p r o p e r l y s uppor t e d mot i on,     he or s he mus t            pr e s e nt   e vi de nc e a t

l e a s t s u f f i c i e nt t o r a i s e a ge nui ne i s s ue of ma t e r i a l f a c t a s t o

wh e t h e r t he de f e nda nt s ' a l l e ge d ne gl i ge nc e wa s t he pr oxi ma t e c a us e

of   he r   i nj ur i e s .   Ki l pa t r i c k v.    Br ya nt ,   868 S. W 2d 594 ( Te n n .
                                                                           .

1 9 9 3 ) ; W t e v. M t hodi s t Hos p. Sout h , 844 S. W 2d 642 ( Te nn. Ap p .
             hi       e                                   .

                                                  7
1992) .        Thus ,    as M .
                             s             Da vi s ha s not e d i n he r br i e f ,            " t he que s t i o n

he r e i n i s      whe t he r      Dr .     Phi l i ps '       t e s t i mony c ombi ne d wi t h t ha t        of

Nur s e Bus c h e s t a bl i s h[ e s ] c a us a t i on a g a i ns t t he f i ve nur s e s ,                   a nd

c o n s e q u e nt l y   t he i r     e mpl oye r       unde r       t he   doc t r i ne      of   r e s pond e a t

s upe r i or . "



         Dr . Phi l i ps t e s t i f i e d by de pos i t i on a s f ol l ows :


         Q:        At t hi s t i me , Doc t or , i f y o u woul d, woul d you go
                   a he a d a nd s t a t e f or us your opi ni ons ?       And we c a n
                   l i s t t hos e , t h e opi ni ons you ha ve i n t hi s c a s e ba s e d
                   u p o n y our r e vi e w of t he s e r e c or ds a nd t he n we c a n
                   ki nd of go ba c k a n d t a k e e a c h one a nd l ook a t t he
                   ba s i s f or t hos e opi ni ons , i f you c a n do t ha t f or us .

         M W TE: Obj e c t i on.
          R. AI

         A:        W l l , my ove r a l l opi ni on i s t ha t a l l of t he i ndi vi d-
                     e
                   ua l s c a r i ng f or t hi s i nf a nt i gnor e d a c ol l e c t i on o f
                   s ympt oms t ha t s houl d ha ve be e n s uf f i c i e nt t o t r i gge r
                   e a r l i e r a nd mor e a ggr e s s i ve i nt e r ve nt i on t o di a gnos e
                   a nd s t a bi l i z e t hi s i n f a nt a nd pr e ve nt wha t ul t i -
                   ma t e l y ha ppe ne d.

         Q:        Oka y.     Any ot he r opi ni ons ?

         M W TE: Obj e c t i on.
          R. AI

         A:        W l l , i t ' s my opi ni on t ha t f a i l ur e t o a ppr opr i a t e l y
                     e
                   d i a g nos e a nd t r e a t t hi s i nf a nt e a r l i e r c a us e d t h e
                   s e ve r e br a i n i nj ur y t ha t t he c hi l d s uf f e r e d a nd t ha t
                   i s r e s pons i bl e f o r why t he c hi l d i s pr of oundl y
                   i nj ur e d t oda y.

                                                 *          *           *

         Q:        W n you s a y a l l i gnor e d t he c ol l e c t i on of s ympt oms ,
                    he
                   who a r e you r e f e r r i ng t o whe n you s a y " a l l " ?

         A:        Thos e i ndi vi dua l s who we r e c a r i ng f o r                     t h e i nf a nt ,
                   t he nur s i ng s t a f f a nd Dr . Cunni ngha m.

                                                 *          *          *

                                                            8
Q:   Al l r i ght .       Le t ' s go ba c k a nd s e e i f we c a n now i n
     t e r ms of wha t y ou' ve s e e n i n t h e c ha r t t ha t e vi -
     de nc e d s i gns of r e s pi r a t or y di s t r e s s a nd you' ve
     i ndi c a t e d whe n t he r e c or ds s how e a c h pa r t i c ul a r s i gn
     wa s c ha r t e d whi c h you c ons i de r t o be c l i ni c a l l y
     s i gni f i c a nt .

     Le t ' s t a ke t ha t i nf or ma t i on a nd ge t your opi ni on a s
     t o whe n t he s e c ons t e l l a t i on or a c c umul a t i on of s i gns
     we r e c l i ni c a l l y s i gni f i c a nt e nough t o whe r e you
     be l i e ve Dr . Cun ni ngha m s houl d ha ve i nt e r ve n e d a nd
     t he n we c a n t a l k a bout t he i nt e r ve nt i on a f t e r we d o
     t ha t .

A:   W l l , I be l i e ve t ha t by f our A. M on t he mor ni ng
       e                                                 .
     f ol l owi ng bi r t h, whi c h i s a bout f i ve a nd a ha l f
     hour s of a g e , t h e i nf a nt wa s be i ng gi ve n bl ows of
     oxyge n i n or de r t o r e l i e ve c ya nos i s a nd ha d ha d s ome
     s i g n s of r e s pi r a t or y di s t r e s s i n a ddi t i on t o t ha t
     a nd i n a ddi t i on h a d t he e l e va t e d t e mpe r a t ur e s .  By
     t ha t t i me , by f our A. M , s ome t hi ng mor e t ha n or de r -
                                      .
     i ng a bl ood s uga r s houl d ha ve be e n done .

Q:   Now, i s i t c or r e c t t o s a y t ha t you b e l i e ve t ha t by
     f our o' c l oc k i n t he mor ni ng t he r e c or d r e f l e c t s t ha t
     t he r e we r e e nough s i gns a nd s ympt oms of r e s pi r a t or y
     di s t r e s s t ha t Dr . Cunni ngha m s houl d ha ve t a ke n s ome
     a c t i on? I s t ha t c or r e c t ?

A:   Ye s .


                             *         *        *


Q:   W t t r e a t me nt woul d y o u b e l i e ve s houl d ha ve be e n
       ha
     i ns t i t ut e d a t t ha t poi nt ?

A:   The pr i nc i pa l t r e a t me nt pr oba bl y woul d ha ve be e n t he
     a dmi ni s t r a t i on of s uppl e me nt a l oxyge n.

Q:   Oka y.    How a bout f l ui ds ?

A:   As we l l a s t he pl a c e me nt of a n i nt r a ve nous l i ne a nd
     a dmi ni s t r a t i on of i nt r a ve nous a nt i bi ot i c s .

Q:   Ha d t ha t oc c ur r e d a t or a bout 5: 30 A. M , do you ha ve
                                                          .
     a n opi ni on ba s e d upon r e a s ona bl e me di c a l pr oba bi l i t y
     t ha t t hi s i nf a nt woul d not ha ve s uf f e r e d pe r ma ne nt
     ne ur ol ogi c a l i nj ur y ?

                                       9
         A:      I t hi nk t ha t i s c or r e c t .

         ( Al l e mpha s i s a dde d) .


         The r e c or d r e ve a l s t ha t a l t hough t he s t a f f nur s e s we r e a l l owe d

t o a d mi ni s t e r b l ows of oxy ge n on a n e me r ge nc y ba s i s , t he y we r e n o t

a u t h o r i z e d, a bs e nt a phys i c i a n' s or de r , t o pe r f or m t he " a dmi ni s t r a -

t i on o f s uppl e me nt a l oxyge n" a s Dr . Phi l i ps opi ne d s houl d ha ve b e e n

done .        Dr .     Phi l i ps '   t e s t i mony       s uppor t s   t he   de f e nda nt   nur s e s '

a r g u me n t t ha t i t wa s Dr . Cunni ngha m, a nd not t he nur s i ng s t a f f , wh o

wa s r e s pons i bl e f or t he di a gnos i s a nd t r e a t me nt whi c h Dr . Phi l i p s

s a y s s h oul d ha ve oc c ur r e d a nd t ha t t he ne gl i ge nc e of t he nur s e s o r

t he i r d e vi a t i on f r om t he s t a nda r d of c a r e wa s not t he c a us e of h a r m

t o Ty l e r .       Dr . Phi l i ps f ur t he r de pos e d a s f ol l ows :


         Q:      W t h r e ga r d t o your opi ni on t ha t t he r e wa s a f a i l -
                   i
                 ur e t o di a gnos e a nd t r e a t Tyl e r Da vi s whi c h c a us e d
                 t he s e r i ous ne ur ol ogi c a l i nj ur y, i s i t a c or r e c t
                 s t a t e me nt t ha t Dr . Cunni ngha m wa s t he me di c a l
                 pe r s on who wa s c ha r ge d wi t h t he r e s pons i bi l i t y t o
                 di a gnos e a ny c ondi t i ons a nd i ns t i t ut e t r e a t me nt ?

         M W TE: Obj e c t i on.
          R. AI

         THE W TNESS: I wa nt t o he a r t ha t a ga i n, pl e a s e .
              I

         ( Re que s t e d por t i on of r e c or d r e a d) .

         A:      He wa s t he me di c a l pe r s on, ye s .

                                           *           *          *

         Q:      Ca n you s e t your own pa r a me t e r s a s t o how you woul d
                 f e e l c omf or t a bl e a ns we r i ng t ha t que s t i on?

         A:      Now, l e t me ma ke s ur e I know wha t you' r e a s ki ng me .
                 You' r e a s ki ng me c a n nur s e s r e nde r d i a gnos e s a nd
                 pr e s c r i be t r e a t me nt s .



                                                       10
        Q:         Ri ght .

        A:         I n ne wbor n i nt e ns i ve c a r e or i n ne wbor ns .

        Q:         Ri ght .

        A:         Some c a n, t h os e wi t h s pe c i a l t r a i ni ng.

        Q:         Oka y.

        A:         M t f l oor nur s e s , s hi f t nur s e s a r e not .
                    os



        M.
         s        Da vi s pr e s e nt e d no e vi de nc e s ugge s t i ng t ha t          a ny of t h e

d e f e n d a nt nur s e s ha d " s pe c i a l t r a i ni ng" or a ut hor i z a t i on t o r e n d e r

d i a gn o s e s o r p r e s c r i be t r e a t me nt s .



        Si gni f i c a nt l y,      t he   r e c or d     s hows    t ha t   Dr .   Cunni ngha m wa s

p r e s e nt a nd obs e r vi ng Tyl e r ' s me di c a l s i t ua t i on a t 3: 55 AM.                 Hi s

o n l y or de r t o t he nur s e s a t           t ha t      t i me wa s t o " j us t   wa t c h i nf a n t

c l os e l y. "      Dr .     Cunni ngha m t e s t i f i e d t ha t      t he nur s i ng s t a f f    ha d

i n f o r me d hi m t ha t t he y ha d a dmi ni s t e r e d bl ows of oxyge n i nt e r mi t -

t e n t l y, a nd t ha t he wa s not i f i e d e ve r y t i me Tyl e r wa s gi ve n oxyg e n .

The f o l l owi ng por t i ons of Dr . Cunni ngha m' s de pos i t i on t e s t i mony a r e

s i g n i f i c a nt wi t h r e ga r d t o t he c ommuni c a t i on be t we e n hi ms e l f a n d

t h e d e f e nda nt nur s e s :


        Q:         And d ur i ng t hi s e nt i r e t i me f r a me f r om t h e t i me of
                   e l e ve n o' c l o c k — r c a n we a c t ua l l y s t a r t i t , I
                                             o
                   gue s s , 10: 55 whe n you f i r s t s a w t he c hi l d; ba s e d on
                   t hi s l a t e e nt r y i n your t e s t i mony, ha d t he nur s e s
                   c ommuni c a t e d i n your opi ni on t he i nf or ma t i on t o you
                   t ha t wa s n e c e s s a r y f or you t o ma ke a pr ope r di a gno-
                   s i s of wha t wa s oc c ur r i ng wi t h Tyl e r Da vi s ?

        A:         Ye s .


                                                        11
                                         *           *         *

        A:      I wa s ke pt a c ut e l y a wa r e of t he ba by' s c ondi t i on- -

        Q:      Oka y.

        A:      — y t he nur s e s . The nur s e s we r e a l l ve r y a t t e nt i ve
                  b
                a nd ve r y c onc e r ne d t he whol e t i me .

                                         *           *         *

        Q:      Oka y.   W r e you a dvi s e d a t 5: 45 t ha t t he r e s pi r a -
                          e
                t i ons of t he c hi l d we r e t ha t hi gh?

        A:      I don' t know, but I wa s a dvi s e d mul t i pl e t i me s
                dur i ng t ha t ni ght t ha t t he r e s pi r a t i ons we r e c ha ng-
                i ng up a nd down f r om t i me t o t i me .

        Q:      Oka y.

        A:      And t he , quot e , nor ma l pa r a me t e r s of r e s pi r a t i ons
                va r y b e t we e n 65 a nd 30 a nd t he n 10 pe r c e nt e i t he r
                a bove or be yond t ha t i s not r e a l l y t e r r i bl y e xc i t -
                i ng a t t ha t t i me .

        Q:      Al l r i ght .

        A:      But I wa s a wa r e of t he c ondi t i on of t he ba by a l mos t
                mi nut e by mi nut e .


        Dr . Cunni ngha m' s t e s t i mony t ha t t he nur s e s pr ovi de d hi m wi t h

al l   t h e e s s e nt i a l   i nf or ma t i on he ne e de d t o ma ke a n a ppr opr i a t e

d i a g n o s i s i s undi s put e d.   Fur t he r , he t e s t i f i e d t ha t " I ne ve r l e f t

t he h o s p i t a l . . . I wa s a l wa ys i m di a t e l y a va i l a bl e . "
                                               me



        Fr om t he f or e goi ng t e s t i mony,            a n d our r e vi e w of t he e nt i r e

r e c or d i n t hi s c a s e , we f i nd t ha t , t a ki ng i nt o c ons i de r a t i on a l l

t he e v i de nc e i n t he l i gh t         mos t       f a vor a bl e t o t he pl a i nt i f f   a nd

d r a wi n g a l l r e a s ona bl e i nf e r e nc e s i n he r f a vor , we c onc ur wi t h t h e

j u d g me n t of t he t r i a l c our t t ha t t he i nj ur i e s s us t a i ne d by Tyl e r


                                                     12
we r e p r oxi ma t e l y c a us e d b y Dr .       Cunni ngha m' s    de vi a t i on f r om t h e

a c c e pt e d s t a nda r d of c a r e a nd not by a ny ne gl i ge nc e on t he pa r t o f

t h e d e f e nda nt nur s e s . The pl a i nt i f f ha s f a i l e d t o me e t t he bur d e n

p l a c e d upon he r by T. C. A. § 29- 26- 115( a ) ( 3) .



           Ac c or di ngl y,   t he t r i a l c our t ' s j udgme nt i s a f f i r me d a nd t h e

c a s e r e ma nde d f o r s uc h ot he r a nd f ur t he r a c t i on a s ma y be ne c e s -

s a r y.     Cos t s o n a ppe a l a r e t a xe d a nd a s s e s s e d t o t he a ppe l l a nt .



                                                       ___________________________
                                                       Don T. M M r a y, J udge
                                                               c ur




_ _ _ _ _ _ _ ____________________________
Ho u s t o n M Godda r d, Pr e s i d i ng J udge
                .



_ _ _ _ _ _ _ ____________________________
He r s c h e l P. Fr a nks , J udge




                                                  13
                                 I N THE COURT OF APPEALS




REBA V. DAVI S a nd TYLER W     AYNE             )       ROANE CI RCUI T
DAVI S b y ne xt f r i e nd, REBA V.             )       C. A. NO. 03A01- 9701- CV- 0001 6
DAVI S,                                          )
                                                 )
             Pl a i nt i f f s - Appe l l a nt s )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
vs .                                             )       HON. RUSSELL E. SI M ONS, J R.
                                                                             M
                                                 )       J UDGE
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
HARRI M AN CI TY HOSPI TAL, THE                  )
CI TY OF HARRI M    AN, J EAN ANGELO,            )
BRENDA RUTHERFORD, BETTY                         )
SAM  PSON, RHONDA M      ARTI N, M    ELI NDA )          AFFI RMED AND REMANDED
LATHAM SHARON UNDERW
        ,                        OOD a nd        )
VI CKI E KLI NNERT,                              )
                                                 )
             De f e nda nt s - Appe l l e e s )



                                            JUDGMENT


         Thi s   a ppe a l   c a me on t o be he a r d upo n t h e r e c or d f r om t h e

Ci r c u i t   Cour t   of   Roa ne Count y,         br i e f s   a nd a r gume nt   of   c ouns e l .

Up o n c o n s i de r a t i on t he r e of , t hi s Cour t i s of t he opi ni on t ha t t he r e

wa s n o r e ve r s i bl e e r r or i n t he t r i a l c our t .

         Th e t r i a l c our t ' s j ud gme nt i s a f f i r me d a nd t he c a s e r e ma nd e d

f or s u c h ot he r a nd f ur t he r a c t i on a s ma y be ne c e s s a r y.            Cos t s o n

a pp e a l a r e t a xe d a nd a s s e s s e d t o t he a ppe l l a nt .
 PER CURI AM




15